Citation Nr: 1208902	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-02 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a loss of the sense of smell.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1992 with prior service as a Cadet at the United States Military Academy at West Point from July 1968 to June 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO) which denied service connection for a loss of the sense of smell.  


FINDINGS OF FACT

1.  An unappealed January 1994 rating decision denied service connection for a loss of the sense of smell. 

2.  The evidence received since the January 1994 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for a loss of the sense of smell.

3.  The Veteran's diagnosed hyposmia, or a diminished sense of smell, is etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The January 1994 rating decision, which denied service connection for a loss of the sense of smell is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  The evidence received subsequent to the January 1994 rating decision is new and material; the claim for service connection for a loss of the sense of smell is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2011). 

3.  Hyposmia, or a diminished sense of smell, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO previously considered and denied a claim for service connection for a condition causing a loss of the sense of smell in a January 1994 rating decision.  Although the RO reopened the Veteran's claim for service connection in a January 2009 statement of the case, the Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

If new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) (2011). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. at 512 (1992). 

The last final rating decision was in January 1994.  In that decision, the RO denied service connection because the Veteran did not have a diagnosed chronic condition related to the loss of sense of smell.  Therefore, the Board finds that new and material evidence in this case must indicate that the Veteran has a currently diagnosed disability related to a loss of the sense of smell.

Evidence received subsequent to the January 1994 rating decision in relation to the Veteran's claim for a loss of the sense of smell includes: a March 2008 private treatment report from Dr. B.C.M. and lay statements from the Veteran.  This evidence is new in that it has not previously been received and is not cumulative or redundant of evidence previously of record. 

The Board finds that the new evidence submitted by the Veteran is material.  The March 2008 private treatment report from Dr. B.C.M. included a discussion of the Veteran's history of a decreased sense of smell and included olfaction testing.  The Veteran was diagnosed with hyposmia.  In various lay statements, the Veteran reported that head trauma from playing football and boxing during his time at the United States Military Academy could have caused his loss of smell.  He noted a history of a loss of his sense of smell in service, and this was also noted in a lay statement from his wife.  The private treatment report from Dr. B.C.M. shows that the Veteran has a currently diagnosed disability related to his claimed loss of sense of smell, specifically hyposmia.  The Board finds that the Veteran's lay statements attest to the presence of a loss of the sense of smell in service.  The Board finds that this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim.  

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for a loss of the sense of smell.  The claim has been reopened.  Further, the Board may proceed with a merits adjudication of the Veteran's claim as the RO reopened and ultimately denied the Veteran's claim on the merits in a January 2009 statement of the case.  As such, the Board may do likewise, without prejudicing the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran contends that head trauma from playing football and boxing during his time at the United States Military Academy could have caused his loss of smell.  The Board notes that 38 U.S.C.A. § 101(21)(D) (West 2002) provides that service as a Cadet at the United States. Military Academy is "active duty".  The Veteran was a Cadet at the United States Military Academy at West Point from July 1968 to June 1972.  The dates of the Veteran's service as a Cadet have been verified through a letter from the Office of the Dean.   

Service treatment records show that the Veteran was seen with complaints related to a loss of the sense of smell in service.  The Veteran was also seen on several occasions for sinus infections or sinusitis in service.  A December 1971 enlistment examination did not reflect any complaints, diagnoses, or treatment for a loss of the sense of smell.  The Veteran was seen for an ENT consultation due to complaints of a loss of sense of smell for the past two years in December 1990.  The Veteran was noted to have a decrease in his sense of smell, progressively worsening over many years, approximately four to five years.  The Veteran had a history of serious head trauma, sinusitis, hearing loss, tinnitus, visual problems, and neurological disease.  He was able to smell noxious agents at higher concentrations.  He did not have any exposure to heavy metal or toxins.  He did not have a known family history of a decrease in the sense of smell.  The Veteran's diagnosis was to rule out olfactory groove meningioma.  The physician doubted that the Veteran had a trauma, toxic, or autoimmune infection etiology, versus a decrease secondary to age or heredity.  A February 1992 medical Board evaluation noted that the Veteran had been evaluated by ENT for a decreased olfactory sensation.  A July 1992 separation examination did not reflect any findings related to a loss of the sense of smell.  

The Veteran submitted a claim for a loss of the sense of smell in August 1992, within one month of his separation from service.  This claim was denied in January 1994.  A January 1993 VA examination reflects complaints related to a partial loss of the sense of smell, though no diagnosis was rendered at that time.  

In various lay statements dated in 2008 and 2009 the Veteran described noticing a decrease in his sense of smell dating back to the 1980s.  He reported that he saw a doctor in 1990.  He stated that he was able to smell smelling salts during the examination.  He indicated that he could smell freshly brewed coffee, but could not smell coffee that was sitting in his cup.  The Veteran reported that he saw Dr. B.C.M., who indicated that the Veteran's loss of the sense of smell could be due to head trauma or his medications.  The Veteran reported that he believed that head trauma from playing football and boxing during his time at the United States Military Academy could have caused his loss of smell, noting that he did not begin taking his current medications until after he started noting a decrease in the loss of his sense of smell.  
  
In a March 2008 lay statement from the Veteran's wife, she reported that she noticed the loss of the Veteran's sense of smell in 1983, when they were living in post housing.  She reported that the Veteran was unable to smell food she made for dinner or the odor of natural gas.  He was unable to smell when she had burnt something in the oven or on the stove top.  The Veteran was unable to smell gasoline on his clothes and shoes after working with the chain saw.  The Veteran's wife believed that the Veteran currently had no sense of smell whatsoever.    

In a March 2008 statement, G.W. he indicated that he and the Veteran participated in intramural boxing at West Point for two seasons.  He described witnessing blows to the head which had knocked the Veteran down.

The March 2008 private treatment report from Dr. B.C.M. shows that the Veteran reported that he had a long history of decreased sense of smell, dating to at least 1981, when he was married to his wife.  Dr. B.C.M. stated that it did not sound like the Veteran had a complete loss of smell.  The Veteran could smell perfumes and could smell strong fresh coffee.  He was noted to have frequent sinus infections and seasonal allergies.  He played football in high school and boxed in college, and thus had taken a fair number of hits to the head.  The Veteran had been on multiple medications, primarily for the last six years.  On testing of olfaction, the Veteran could detect mint odors.  He could not detect old coffee grounds.  The Veteran could not detect much odor from a ripe banana when held up close.  The Veteran was diagnosed with hyposmia.  Dr. B.C.M. stated that he did not believe that there was any reason to associate the Veteran's diminished sense of smell with the likelihood of a degenerative process.  The Veteran had plenty of reasons for his decreased sense of smell: one of these was medications, however, this preceded his use of medications; a major one was boxing; another was the Veteran's allergies and sinus infections.  

According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  In the present case, Dr. B.C.M. has diagnosed the Veteran with hyposmia, which was noted to have its onset in the 1980s while the Veteran was in service.  Dr. B.C.M. also identified several possible etiologies for the Veteran's decreased sense of smell, including trauma to the head from boxing and a history of allergies and sinus infection.  The Board finds that Dr. B.C.M. has provided probative evidence of a current diagnosis of hyposmia, or a decrease in the Veteran's sense of smell, based on the Veteran's history and examination.  The Board finds, additionally, that Dr. B.C.M. has provided probative evidence of possible etiologies for the Veteran's hyposmia. 

In several lay statements, the Veteran has reported noticing a decrease in his sense of smell in the 1980s.  He also contends that his decreased sense of smell is due to head trauma from boxing while at West Point.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board finds that the Veteran is competent to report noticing a decreased sense of smell beginning in the 1980s.  He is also competent to describe his in-service consultation for his decreased sense of smell in 1990.  The Board finds that the Veteran is credible in these reports.  An ENT consultation included in the service treatment records confirms that the Veteran was seen for complaints relating to a decrease in his sense of smell in service.  The Veteran's wife has similarly provided competent and credible evidence of noticing the Veteran's decreased sense of smell beginning in the 1908s.  

The Veteran, however, cannot provide competent evidence which links his decreased sense of smell to head trauma from boxing at West Point.  The Board finds that the Veteran has provided competent and credible lay evidence showing that he sustained blows to the head while boxing at West Point.  While Dr. B.C.M. has identified boxing as a possible etiology of the Veteran's hyposmia; the Veteran, in this case, does not possess the medical training and expertise necessary to render a medical opinion concluding that this is the most likely etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991) (holding that a lay witness can provide an "eye-witness" account of visible symptoms, but cannot offer evidence that requires medical knowledge, such as causation or etiology of a disease or injury).  See also 38 C.F.R. § 3.159(a)(2).  Similarly, the Veteran's wife is not competent to determine that Veteran currently has no sense of smell whatsoever; particularly where an examination from Dr. B.C.M. reflects only a decrease in the Veteran's sense of smell.   

Nonetheless, the Board finds that the Veteran has provided competent and credible lay evidence showing the onset of a decreased sense of smell while he was in service, as well as continuity of symptomatology since service evidenced by his 1992 claim and a 1993 VA examination report.  Because the Veteran's diminished sense of smell is shown, by objective findings in the Veteran's service treatment records, to have been manifest in service and because the Veteran has provided competent and credible evidence of continuity of symptomatology; the Board finds that a nexus opinion is not necessary in this case.  Service connection may be granted on a direct basis.  In light of the foregoing, and resolving any doubt in the Veteran's favor, the Board finds that service connection for hyposmia is warranted. 


ORDER

Service connection for hyposmia is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


